                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               SOUTHERN DIVISION

                                       No. 7:17-CV-182-FL

PAMELA INMAN,                                )
                                             )
               Plaintiff,                    )
                                             )
       v.                                    )                     ORDER
                                             )
NANCY A. BERRYHILL, Acting                   )
Commissioner of Social Security              )
                                             )
               Defendant.                    )


       This matter is before the court on the Memorandum and Recommendation (“M&R”) of

United States Magistrate Judge Robert B. Jones, Jr., regarding the parties’ cross-motions for

judgment on the pleadings (DE 25). No objections to the M&R have been filed, and the time within

which to make any objection has expired. This matter is ripe for ruling.

       Upon careful review of the M&R and of the record generally, having found no clear error,

the court hereby ADOPTS the recommendation of the magistrate judge as its own, and, for the

reasons stated therein, plaintiff’s motion (DE 20) is GRANTED, and defendant’s motion (DE 22)

is DENIED. This matter is REMANDED to the Social Security Administration pursuant to sentence

four of 42 U.S.C. § 405(g) for rehearing and further proceedings consistent with the M&R. The

clerk is DIRECTED to close the case.

       SO ORDERED this the 14th day of February, 2019.



                                             ______________________________
                                             LOUISE W. FLANAGAN
                                             United States District Judge
